DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given by Attorney of Record, Mr. Jack Abid (Reg. #58,237) on 9/8/2022.  

The application is amended as follows:

(Currently amended) A computing system comprising:
an application server, and a push notification server in communication with said application server; and
 	a client computing device in communication with said application server and said push notification server, operating a local mobile operating system (OS), and comprising a display;
 	said application server configured to perform at least the following:
monitor a lock state of the local mobile OS of said client computing device; 
generate at least one notification message,
compare the at least one notification message with a database of flagged terms to determine whether the at least one notification message comprises at least one flagged term, said database of flagged terms comprising name values, address values, and date and time values, said database of flagged terms 
 only when the at least one notification message comprises the at least one flagged term and the local mobile OS is in a locked state, then perform at least the following:
revise the at least one notification message by replacing the at least one flagged term with at least one placeholder term, the at least one placeholder term comprising dummy text, the revised at least one notification message comprising a portion of at least one notification message and the dummy text; 
forward the revised at least one notification message to said push notification server for displaying of the revised at least one notification message on said display; and
when the local mobile OS returns to an unlocked state, subsequent to the forwarding of the revised at least one notification message, forward the at least one notification message to said push notification server for displaying on said display, the at least one notification message comprising an original unfiltered notification message; and 
otherwise, when the at least one notification message does not comprise the at least one flagged term or when the local mobile OS is in the unlocked state, forward the at least one notification message to said push notification server for displaying of the at least one notification message on said display, the at least one notification message comprising the original unfiltered notification message.

(Canceled). 

(Canceled). 

(Canceled).

(Canceled).

(Canceled).

(Canceled).

(Canceled).

(Canceled).

(Canceled).

(Currently amended) A method comprising:
operating an application server, a push notification server in communication with the application server, and a client computing device in communication with the application server and the push notification server, with the client computing device operating a local mobile operating system (OS)[[;]] ; and
operating the application server to perform at least the following: 
monitor a lock state of the local mobile OS of the client computing device;
generate at least one notification message;
comparing the at least one notification message with a database of flagged terms to determine whether the at least one notification message comprises at least one flagged term, the database of flagged terms comprising name values, address values, and date and time values, the database of flagged terms 
 only when the at least one notification message comprises the at least one flagged term and the local mobile OS is in a locked state, then performing at least the following: 
revising the at least one notification message by replacing the at least one flagged term with at least one placeholder term, the at least one placeholder term comprising dummy text, the revised at least one notification message comprising a portion of at least one notification message and the dummy text; 
forwarding the revised at least one notification message to the push notification server for displaying of the revised at least one notification message on the display; and
when the local mobile OS returns to an unlocked state, subsequent to the forwarding of the revised at least one notification message, forward the at least one notification message to the push notification server for displaying on the display, the at least one notification message comprising an original unfiltered notification message; and 
otherwise, when the at least one notification message does not comprise the at least one flagged term or when the local mobile OS is in the unlocked state, forwarding the at least one notification message to the push notification server for displaying of the at least one notification message on the display, the at least one notification message comprising the original unfiltered notification message.

(Canceled).

(Canceled). 

(Canceled).

(Canceled).

(Currently amended) A non-transitory computer-readable medium for an application server, a push notification server in communication with the application server, and  a client computing device in communication with the application server and the push notification server,  the client computing device operating a local mobile operating system (OS), the non-transitory computer-readable medium having computer-executable instructions for causing the application server and the push notification server to perform steps comprising:
 	monitoring, via the application  server, a lock state of the local mobile OS of the client computing device;
 	generating, via the application server, at least one notification message;
comparing, via the application server, the at least one notification message with a database of flagged terms to determine whether the at least one notification message comprises at least one flagged term, the database of flagged terms comprising name values, address values, and date and time values, the database of flagged terms 
 only when the at least one notification message comprises the at least one flagged term and the local mobile OS is in a locked state, then, via the application server, performing at least the following: 
revising the at least one notification message by replacing the at least one flagged term with at least one placeholder term, the at least one placeholder term comprising dummy text, the revised at least one notification message comprising a portion of at least one notification message and the dummy text; 
forwarding the revised at least one notification message to the push notification server for displaying of the revised at least one notification message on the display; and
when the local mobile OS returns to an unlocked state, subsequent to the forwarding of the revised at least one notification message, forwarding the at least one notification message to the push notification server for displaying on the display, the at least one notification message comprising an original unfiltered notification message; and 
otherwise, when the at least one notification message does not comprise the at least one flagged term or when the local mobile OS is in the unlocked state, via the application server, forwarding the at least one notification message to the push notification server for displaying of the at least one notification message on the display, the at least one notification message comprising the original unfiltered notification message.

(Canceled).

(Canceled).

(Canceled).

(Canceled).

(Canceled).

(Canceled).

(Previously presented) The computing system of Claim 1 wherein said application server is configured to store the database of flagged terms.

(Canceled).

(Previously presented) The computing system of Claim 1 wherein said application server is configured to otherwise forward the at least one notification message to said push notification server using a notification service of the local mobile OS.

(Previously presented) The computing system of Claim 25 wherein the notification service comprises at least one of an Apple Push Notification Service or a Google Cloud Messaging Service.

(Canceled).

(Canceled).

(Previously presented) The computing system of Claim 1 wherein the revised at least one notification message comprising a portion of at least one notification message in line with the dummy text.

(Previously presented) The computing system of Claim 1 wherein said application server comprises a notification provider module configured to generate the at least one notification message, and a filter module configured to receive the at least one notification message.  

(Previously presented) The method of Claim 11 further comprising operating the application server to store the database of flagged terms.

(Canceled).

(Previously presented) The method of Claim 11 further comprising operating the application server to otherwise forward the at least one notification message to the push notification server using a notification service of the local mobile OS.

(Canceled).

(Canceled).

(Previously presented) The non-transitory computer-readable medium of Claim 16 wherein the steps further comprises storing, at the application server, the database of flagged terms.

(Canceled).

(Previously presented) The non-transitory computer-readable medium of Claim 16 wherein the steps further comprises forwarding, at the application server, the at least one notification message to the push notification server using a notification service of the local mobile OS.

(Canceled).
 eodcmaster eodcmaster eodcmaster


Allowable Subject Matter
Claims 1, 11, 16, 23, 25-26, 29-31, 33, 36 and 38 are allowed and have been renumbered claims 1-12.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
During a telephonic interview with applicant’s attorney, Mr. Jack Abid on 9/8/2022, the examiner and applicant’s attorney agreed to a clarifying amendment of the independent claims with respect to user defined flagged terms illustrated in the Examiner’s amendment provided above.  Additionally, Examiner is persuaded by Applicant’s argument with respect to the independent claim amendments added in the RCE filed on 7/6/2022 and consistent with the Examiner Interview conducted on 6/30/2022 regarding additionally sending an unfiltered original message when the client device OS enters an unlocked state. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154